42 F.3d 1404
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.VICTORIA C., Plaintiff-Appellant,v.CINCINNATI BENGALS, INC., Eric Ball, Professional FootballPlayer;  Leo Barker, Professional Football Player;Lewis Billups, Professional FootballPlayer, et al., Defendants-Appellees.
No. 93-35595.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 4, 1994.Decided Dec. 5, 1994.

Before:  ALARCON, BEEZER and KLEINFELD, Circuit Judges.

ORDER

1
Pursuant to the stipulation of the parties dated August 8, 1994, appellant's appeal of the judgment entered in favor of Eric Ball, Barney Bussey, Rickey Dixon, Leo Barker, and Timothy McGee is DISMISSED.